Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

 

this first amendment TO lease (this “Amendment”) dated August 11, 2000 is
intended to amend, and by this reference be incorporated into, that certain
Office Lease dated June 28, 1999; by and between Imperial promenade associates,
LLC, a Delaware limited liability company, as Landlord, and MSC. SOFTWARE
CORPORATION, a Delaware corporation, as Tenant (the “Lease”).

 

Where, and to the extent that, any of the provisions contained in this Amendment
are contrary to or inconsistent with any provision contained in the Lease, the
provisions contained in this Amendment shall control. All terms not otherwise
defined herein but defined in the Lease shall have the same meaning in this
Amendment as in the Lease.

 

The Lease shall be amended in the following respects:

 

1.            Amends Basic Lease Provisions Item 2:

Address: “2” MacArthur Place

 

2.            Amends Basic Lease Provisions Item 3:

Description of Premises: Floor(s) 2-7, and approximately 17,784 square feet on
Floor 1. Suites 100, 200, 300,400, 500, 600, 700

Rentable Area: approximately 156,663 square feet (see Exhibit “A-4”)

 

3.            Amends Basic Lease Provisions Item 4:

Tenant’s Proportionate Share of Operating Costs: 38.5%

 

4.            Amends Basic Lease Provisions Item 5:

The Basic Annual Rent shall be twelve (12) times the following monthly amounts:

Partial Lease Month:

 

$    7,780.92 per day ($1.49/rentable sq. ft./mo NNN)

Mos. 6-65:

 

$233,427.87 per month ($1.49/rentable sq. ft/mo NNN)

The remainder of Item 5 shall remain unchanged

 

5.            Supplements Basic Lease Provisions Item 6:

Initial Monthly Installment of Basic Annual Rent Payable Upon Execution of this
Amendment: $47,113.80

 

6.            Amends Basic Lease Provisions Item 14:

Addresses for Notices:

 

Landlord’s Address for notices is:

3 Imperial Promenade, Ste. 410

South Cost Metro, CA 92707

 

MSC.Software’s address after occupancy of the Premises will be:

2 MacArthur Place, Ste. 700

South Coast Metro, CA 92707

 

7.                                      Replaces Lease Section 20(a):

 

Rental Abatement. As consideration for Tenant’s performance of all of its
obligations under the Lease, Landlord hereby conditionally (i) grants Tenant a
rent free fixturization period during months one (1) and two (2) of the Lease
Term in the amount of $466,855.74 (i.e., $233,427.87 per month) (“Fixturization
Period”), and (ii) excuses Tenant from the payment of the monthly installment of
Basic Annual Rent during Months three (3) through five (5) of the term of this
Lease in the amount of $700,283.61 (i.e., $233,427.87 per month) (“Deferred Rent
Period”), together with Tenant’s Proportionate Share of Operating Costs during
such period, provided that Tenant shall not be in an uncured material default in
its obligations under this Lease during months 1-144 of the Lease term only.
Should Tenant at any time during months 1-144 of the Lease term be in default
under this Lease and not cure such default within the cure periods provided in
this Lease, then the total sum of such Rent so conditionally excused shall
become immediately due and payable by Tenant to Landlord.  If at the expiration
of the 144th month of the term, Tenant has not so defaulted, Landlord shall
waive any payment of all such Rent so conditionally excused.

 

8.                                      Tenant has requested and Landlord has
agreed to move the current sixth (6th) floor executive floor plan to the seventh
(7th) floor of the Building and to work with Landlord and Gensler to determine
the most appropriate floor plan for floor six. The changes contemplated for
floors six and seven (the “Revised Floors”) shall cause a Tenant Delay as
defined in the Work Letter.

 

1

--------------------------------------------------------------------------------


 

Attached as Exhibit “A” is a schedule, representing the milestones for the
design and construction of the Revised Floors. The Commencement Date, as set
forth in the Lease, for the Premises (as modified by this Amendment) shall be
based on Substantial Completion of Floors 1 thru 5, and notwithstanding the
actual date of Substantial Completion for the Revised Floors. All other terms
and conditions of the Work Letter shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
stated above.

 

 

LANDLORD

 

TENANT

 

 

 

 

 

 

IMPERIAL PROMENADE ASSOCIATES, LLC,
a Delaware limited liablity company

 

MSC.SOFTWARE CORPORATION,
a Delaware corporation

 

 

 

 

 

 

By:

 

 

By:

/s/ Louis A Greco

 

  Curtis R. Olson, Managing Member

 

 

 

 

 

 

Its:

LOUIS A. GRECO
CHIEF FINANCIAL OFFICER

Date:

 

 

 

 

 

 

 

Date:

August 11, 2000

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Revised Floors

Design and Construction Milestones

 

 

Milestone

 

Scheduled Completion Date

 

 

 

 

 

Tenant Approval of Space Plan

 

08/16/00

 

 

 

 

 

Preliminary Budget Approval

 

08/24/00

 

 

 

 

 

Issue Construction Documents

 

10/04/00

 

 

 

 

 

Tenant Approval of Construction Documents

 

10/18/00

 

 

 

 

 

Issue Final Budget Estimate

 

10/27/00

 

 

 

 

 

Final Budget Estimate Approval

 

11/01/00

 

 

 

 

 

Building Permit

 

11/09/00

 

 

 

 

 

Tenant Improvements

 

03/01/01

 

 

 

 

 

Floor 6

 

03/14/01

 

 

 

 

 

Floor 7

 

03/28/01

 

 

3

--------------------------------------------------------------------------------